Citation Nr: 1814571	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service-connection claim for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran provided testimony before the undersigned in December 2017.  A transcript is associated with the claims file.

New and Material

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a September 2006 decision, the Board denied service connection for tinnitus and this decision is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.1100. 20.1104  (2006).  Accordingly, the Board's analysis will relate to evidence received since September 2006.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received.  The Veteran was denied service connection in September 2006 based on, in part, a finding by the Board that there was no relationship between his complaints of tinnitus and service.  Since that decision, the Veteran has submitted evidence from Dr. K.B., Au. D. indicating that the Veteran's tinnitus was incurred in service.  See Medical record dated January 2018.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for tinnitus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


FINDINGS OF FACT

1.  In a September 2006 final decision, the Board denied service connection for tinnitus.

2.  The evidence received since the September 2006 decision relates to an unestablished fact necessary to substantiate the service-connection claim for tinnitus, a causal relationship between the current disability and service.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran has tinnitus that began during active service.

CONCLUSIONS OF LAW

1.  The September 2006 Board decision denying service connection for tinnitus is final.  38 U.S.C. § 7104(b) (2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

 2.  New and material evidence has been received and the Veteran's claim for entitlement to service connection for tinnitus is reopened. 38 U.S.C. §§ 5108 , 7104(a), (b), 7105 (2012); 38 C.F.R. §§ 3.156 (a); 20.1100; 20.1104 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C. §§ 1110, 1131 (2012).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection for chronic diseases, such as tinnitus may be established by a showing of a continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Analysis

The Board finds that that service connection for tinnitus is warranted.  

First, the Veteran testified as to symptoms of tinnitus in service and since discharge.  See Hearing transcript dated December 2017.  
Accordingly, a current tinnitus disability has been sufficiently demonstrated as tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   

Second, the Board finds the Veteran's reports of loud noise exposure credible, particularly in light of the supporting DD-214 evidence that he performed duty as a helicopter crew chief and the service treatment record showing ear pain following barometric training.  See Service record dated October 1991.  As such, in-service noise exposure can be conceded, and the second element of Shedden is satisfied.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  The VA audiological examinations in November 2004 and February 2005 weigh against a finding of a relationship between the Veteran's service and his tinnitus disability.   

In support of his claim, the Veteran has submitted evidence from Dr. K.B., Au. D. indicating that the Veteran's tinnitus was incurred in service.  See Medical record dated January 2018.  In support of her opinion, Dr. K.B. noted the Veteran's audiometric readings in service showed hearing threshold increases.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as tinnitus and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has submitted competent medical evidence of a relationship between his current tinnitus and service, evidence of in-service noise exposure and acoustic trauma, and credible testimony of intermittent symptoms of tinnitus since service.  The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current tinnitus is related to his active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 
The benefit of the doubt will be conferred in the Veteran's favor and the claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


